Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 5/6/2021.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should focus on proposed novelty or any specific teachings of the application, to allow to separate itself from other voice interaction and speech recognition methods and devices.
Response to Amendment
3.	Claims 1-8 have been amended.
Response to Arguments
4.	Applicant’s arguments filed have been considered but are not persuasive.
Regarding claim 1 Applicant argues that the cited art of record, Nowak, does not teach the limitations of the claim.  Applicant argues that Nowak's automated assistant 120 merely conducts individual interactions with each participant or equal interactions with all of the participants.  However, Nowak does not teach that a command from one participant can effect or change the interaction between the automated assistant 120 and a different participant. Meaning, Nowak fails to disclose changing a context of the execution processing with the first speaker based on the second utterance content of the second speaker, and then re-starting the execution processing with the first speaker using the changed context.
an automated assistant implemented at least in part on conference computing device(s) may be set to a conference mode in which the automated assistant performs speech-to-text processing on multiple distinct spoken utterances, provided by multiple meeting participants (abstract) and may present as audio output, a variety of information (0006).  The multiple meeting participants can include a first and second participant, with the first participant initiating the conversation and recognition (68 first participant initiates; 69 second participant says), and the participants able to be identified (73).  Nowak also maintains context of the received participant input, which can be used for processing additional participant input (9: information that is output to the participants and/or the ongoing meeting dialog context may be used to perform additional semantic processing on subsequent utterances).
Paragraphs 8-9 further discuss in relation to context 8: in some cases automated assistant may combine text generated from multiple utterances from multiple participants into a search query;
9: ask follow up questions inspired by the presented results; "how is the skiing there"…maintain a meeting dialog context that maintains one or more topics;
OR had the user said "Zermatt looks interesting"...then the target ski resort may instead be Zermatt.
	Thus according to the teachings of Nowak, a first participant may initiate a conversation, meeting, and/or recognition with other participants and automated assistant.  The system will determine context and begin to perform recognition and additional tasks associated with the first participant input.  A second participant (or any 
Thus Nowak can allow for changing a context of the execution processing with the first speaker based on the second utterance content of the second speaker, and then re-starting the execution processing with the first speaker using the changed context.

The additional independent and dependent claims are rejected based on the arguments presented above and art rejections below. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-3, 5, 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nowak-Przygodzki et al (2019/0132265 - Nowak).

Regarding claim 1 Novak-Przygodzki teaches A voice interaction device (abstract; fig 2A; fig 5) comprising: 
a processor configured to: identify a first speaker of a plurality of speakers who issued a voice by acquiring data of the voice from the plurality of speakers (73:  automated assistant 120 may be configured to perform speech recognition to identify meeting participants, and then may match the identified participants to known user profiles. ), 
perform first recognition processing and execution processing on the first speaker who is set as a main interaction partner, the first recognition processing recognizing a first utterance content from data of the voice of the first speaker, and the execution processing executing an interaction with the first speaker by repeating processing in which data of a first utterance sentence is generated according to the first utterance content of the first speaker and the first utterance sentence is output by an audio voice ([0006] In some implementations, the automated assistant may perform semantic processing on the text generated from one or more of the multiple utterances using speech-to-text processing; Based on this semantic processing, the automated assistant may present (e.g., as audio and/or visual output) a variety of information that is pertinent to the meeting discussion. In some implementations, the automated assistant may perform the semantic processing and/or present the resulting information in response to an explicit request from a meeting participant; 8-10; 9 context; 12; 68: first participant), 
perform second recognition processing and determination processing when a voice of a second speaker of the plurality of speakers, who is set as a secondary interaction partner, is acquired during execution of the interaction with the first speaker, the second recognition processing recognizing a second utterance content from data of the voice of the second speaker, and the determination processing determining whether the second utterance content of the second speaker changes a context of the interaction being executed (8-10; 69 second participant; 70 next topic), 
generate data of a second utterance sentence that changes the context of the execution processing of the interaction with the first speaker based on the second utterance content of the second speaker, and output the second utterance sentence by audio voice in response to satisfying a first condition of determining that the second utterance content of the second speaker changes the context of the interaction, and re-start and repeatedly perform the execution processing with the first speaker using the changed context. (6; 8-10; 12; 69-70
-where Nowak teaches a voice assistant/interaction device that can receive voice inputs from multiple speakers and provide audio and visual results based on the speaker’s command; the system can maintain context allowing subsequent speakers to be understood within the context, or allow users to enter commands of different topics/context).  

audio voice when the first condition and a second condition are both satisfied, the second being that the second utterance content of the second speaker indicates the predetermined request to the first speaker (8-10 – where a first user/participant may make a request, command, or statement which can be processed by voice assistant, and a second speaker can follow up).  

Regarding claim 3 Nowak-Przygodzki teaches The voice interaction device according to claim 1, wherein the processor is configured to change a subject of the interaction with the first speaker when the first condition and a third condition are both satisfied, the third condition being that the second utterance content of the second speaker is an instruction to change the subject of the interaction with the first speaker (8-10; 70).  

Regarding claim 5 Nowak teaches The voice interaction device according to claim 1, wherein the processor is configured to change a time of the output by audio voice when the first condition and a fifth condition are both satisfied, the fifth condition being that the second utterance content of the second speaker is an instruction to change the time of the output by voice (15 As a specific example in which the output modality is determined to be audio output in a vehicle driven by a driver who is also one of the meeting participants, the frequency at which data pertinent to multiple distinct spoken utterances is presented by the automated assistant may be selected to avoid distracting the driver.).  

Regarding claim 7 Nowak teaches A control method of a voice interaction 
identifying, by the processor, a first speaker of a plurality of speakers who issued a voice by acquiring data of the voice from a-the plurality of speakers; 
performing, by the processor, first recognition processing and execution processing n the first speaker who is set as a main interaction partner, the first recognition processing recognizing a first utterance content from data of a-the voice of the first speaker, and the execution processing executing an interaction with the first speaker by repeating processing in which data of a first utterance sentence is generated according to the first utterance content of the first speaker and the first utterance sentence is output by an audio voice; 
performing, by the processor, second recognition processing and determination processing when a voice of a second speaker of the plurality of speakers, who is set as a secondary interaction partner, is acquired during execution of the interaction with the first speaker, the second recognition processing recognizing a second utterance content from data of the voice of the second speaker, and the determination processing determining whether the second utterance content of the second speaker changes a context of the interaction being executed;  -5-Application No. 16/452,674 
generating, by the processor, data of a second utterance sentence that changes the context of the execution processing of the interaction with the first speaker based on speaker, and outputting the second utterance sentence by audio voice by generating data of the second utterance sentence that changes the context based on the second utterance content of the second speaker in response to determining that the second utterance content of the second speaker changes the ontext of the interaction; and 
re-starting and repeatedly performing the execution processing with the first speaker using the changed context.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning

Regarding claim 8 Nowak teaches A non-transitory computer readable recording medium storing a program that, when executed, causes a computer toperform:  
an identification step for identifying a first speaker of a plurality of speakers who issued a voice by acquiring data of the voice from the plurality of speakers, 
an execution step for performing first recognition processing and execution processing n the first speaker who is set as a main interaction partner, the first recognition processing recognizing a first utterance content from data of the voice of the first speaker, and the execution processing executing an interaction with the first speaker by repeating processing in which data of a first utterance sentence is generated according to the first utterance content of the first speaker and the first utterance sentence is output by an audio voice,  
a determination step for performing second recognition processing and determination processing when a voice of a second speaker of the plurality of speakers, partner, is -6-Application No. 16/452,674 acquired during execution of the interaction with the first speaker, the second recognition processing recognizing a second utterance content from data of the voice of the second speaker, and the determination processing determining whether the second utterance content of the second speaker changes a context of the interaction being executed, and  
a voice output step for generating data of a second utterance sentence that changes the context of the execution processing of the interaction with the first speaker based on the second utterance content of the second speaker, outputting the second utterance sentence by audio voice in response to determining that the second utterance content of the second speaker changes the ontext of the interaction, and re-starting and repeatedly performing the execution processing with the first speaker using the changed context.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak in view of Silveira Ocampo (2018/0122361).

Regarding claim 4 Nowak does not specifically teach where Silveira Ocampo teaches The voice interaction device according to claim 1, wherein the processor is configured to change a volume of the output by the audio voice when the first condition and a fourth condition are both satisfied, the fourth condition being that the second utterance content of the second speaker is an instruction to change the volume of the output by the audio voice (41-42: audio instruction issued by user; audio instruction is to increase the volume).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust device settings using voice for an improved system allowing for operations of the device to also be controlled using voice instruction.

Regarding claim 6 Nowak does not specifically teach where Silveira Ocampo teaches The voice interaction device according to claim 1, wherein the processor is configured to recognize a tone of the second speaker from the data of the voice of the second speaker when the first condition is satisfied and then to output data of a fourth utterance sentence by audio voice in accordance with the recognized tone (29-34 – receive user input, determine voice features, generate and output audio signal in corresponding tone).
.  


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657